NOTICE OF ALLOWABILITY
This action is in response to the amendments and remarks received 11/22/2021; wherein, claims 1-9, 13-16 and 18-28 are pending and, after incorporation of the below Examiners Amendments, are Allowed.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 22 NOVEMBER 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Terminal Disclaimer
The terminal disclaimers filed on 11/22/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The previous Double Patenting Rejections are thus withdrawn.
Response to Amendment
The submitted amendments in combination with the below Examiners amendments overcome all objections and 112(b) rejections of the claims.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
As to claim 1, U.S. Patent Application Publication No. 2010/0224555 to Hoek et al. ("Hoek") is considered to be the nearest prior art but Hoek does not teach nor fairly suggest hyperbranched polymeric molecules covalently crosslinked to form microparticles and/or nanoparticles embedded in the polymer matrix. 
As to claim 15, Hoek is considered to be the nearest prior art but Hoek does not teach nor fairly suggest casting the dope solution to provide a filtration membrane with embedded dendritic molecules covalently cross-linked to form polymeric microparticles and/or nanoparticles. 
As to claim 18, Hoek is considered to be the nearest prior art but Hoek does not teach nor fairly suggest the polymeric nanoparticles and/or microparticles formed by hyperbranched polymeric molecules covalently crosslinked.
As to claim 22, Hoek is the nearest prior art but does not teach or fairly suggest  having embedded therein polymer nanoparticles and/or microparticles formed by dendritic polymer molecules covalently crosslinked. 
As to claim 24, Hoek is considered to be the nearest prior art but Hoek does not teach nor fairly suggest polymeric microparticles and/or nanoparticles formed by hyperbranched polymeric molecules covalently crosslinked.
After incorporating the below clarifying Examiner’s amendments Claims 1-9, 13-16 and 18-28 are non-obvious over the prior art and are Allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview and e-mails with Lun-Cong Dong on 04/22/2022, except the amendments to claims 7 and 20 to place a comma at the end of claims which is done to correct an obvious grammatical error.
Please amended the following claims as stated below:
Claim 1 should read: A filtration membrane comprising:
hyperbranched polymeric molecules covalently cross-linked to form polymeric microparticles and/or nanoparticles embedded in a polymer matrix, 
wherein the polymer matrix comprises a porous polymeric aggregate formed by a base polymer and a polymeric network formed by a functionalizing polymer; 
wherein the polymeric microparticles and/or nanoparticles are attached to the functionalizing polymer forming the polymeric network of the polymer[[ic]] matrix, and 
wherein the functionalizing polymer is selected from poly(acrylic acid), poly(styrenesulfonate), polymethacrylic acid (PMAA), polyvinyl acid, and/or copolymers thereof.

Claim 7 should be corrected to add a period at the end of the claim.

Claim 15 should read: A method of making a filtration membrane with embedded dendritic microparticles and/or nanoparticles according to claim 1, the method comprising:
providing a base polymer substantially soluble in a base polymer solvent; 
providing a polymeric particle precursor having a portion substantially soluble in the base polymer solvent and a portion substantially insoluble in the base polymer solvent the polymeric particle precursor able to provide a dispersion of segregated domains in the base polymer solvent;
mixing [[a]] the base polymer with [[a]] the polymeric particle precursor, and the base polymer solvent to provide a blend; 
mixing the blend with a functionalizing polymer selected from poly(acrylic acid), poly(styrenesulfonate), polymethacrylic acid (PMAA) and polyvinyl acid and a crosslinker and/or an initiator capable of reacting with the polymeric particle precursor, for a time and under a condition to permit the in situ formation of the dendritic microparticles and/or nanoparticles which are covalently crosslinked dendritic polymeric microparticles and/or nanoparticles and attaching the functionalizing polymer thus providing a dope solution; and
casting the dope solution to provide [[a]] the filtration membrane with embedded dendritic molecules covalently cross-linked to form the dendritic polymeric microparticles and/or nanoparticles.

Claim 16 should read: The method of claim 15, wherein contacting mixing the blend is performed by 
mixing the blend with the crosslinker and/or an initiator capable of reacting with the polymeric particle precursor, and
mixing the blend comprising the crosslinker and/or an initiator capable of reacting with the polymeric particle precursor, with the functionalizing polymer to provide the dope solution.

Claim 18 should be amended to add a missing comma in line 8 of the claim: “…poly(styrenesulfonate), polymethacrylic acid (PMAA)…”.

Claim 19 should read: The filtration membrane of claim 18, wherein the plurality of nanofibers and/or microfibers [[is]] are arranged in a mesh structure forming a layer comprised in the membrane, alone or in combination with additional layers. 

Claim 20 should be corrected to replace the comma with a period at the end of the claim.

Claim 21 should read: The filtration membrane of claim 18, wherein one or more nanofibers and/or microfibers of the plurality of the nanofibers and/or microfibers are hollow.

Claim 22 should be amended to add a missing comma in line 9 of the claim: “…poly(styrenesulfonate), polymethacrylic acid (PMAA)…”.

Claim 24 should read: A bicomposite membrane, the bicomposite membrane comprising 
a plurality of nanofibers and/or microfibers attached to a polymer matrix,
the polymer matrix formed by a porous polymeric aggregate comprising a polymeric network component embedded in the polymeric aggregate and presented on polymeric microparticles and/or nanoparticles, 
the polymeric microparticles and/or nanoparticles formed by hyperbranched polymeric molecules covalently cross-linked to one another and attaching attached to the one or more functionalizing polymers selected from poly(acrylic acid), poly(styrenesulfonate), polymethacrylic acid (PMAA), polyvinyl acid, and/or copolymers thereof, the functionalizing polymers  forming the polymeric network of the polymer matrix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773